 
Exhibit 10
   
NAVISTAR FINANCIAL CORPORATION
AND SUBSIDIARIES
   
MATERIAL CONTRACTS
   
The following documents of Navistar Financial Corporation (“the Corporation”)
are incorporated herein by reference:
   
10.01
Master Inter-company Agreement dated as of April 26, 1993, between the
Corporation and International.  Filed on the Corporation’s Form 8-K on April 30,
1993.  Commission File No.  001-04146.
   
10.02
First Amendment to the Master Inter-company Agreement dated as of September 30,
1996, between the Corporation and International.  Filed as Exhibit 10.60 to the
Corporation's Form 10-Q on September 10, 2004.  Commission File No. 001-04146.
   
10.03
Second Amendment to the Master Inter-company Agreement dated as of August 16,
2000, between the Corporation and International.  Filed as Exhibit 10.61 to the
Corporation's Form 10-Q on September 10, 2004.  Commission File No. 001-04146.
   
10.04
Third Amendment to the Master Inter-company Agreement dated as of March 2002,
between the Corporation and International.  Filed as Exhibit 10.62 to the
Corporation's Form 10-Q on September 10, 2004.  Commission File No. 001-04146.
   
10.05
Fourth Amendment to the Master Inter-company Agreement dated as of February 17,
2004, between the Corporation and International.  Filed as Exhibit 3.1 to the
Corporation’s Form 10-Q on March 8, 2004.  Commission File No.  001-04146.
   
10.06
Amended and Restated Master Intercompany Agreement, dated April 1, 2007, between
the Corporation and International. Filed as Exhibit 10.2 to the Corporation’s
Form 8-K on April 3, 2007. Commission File No. 001-04146.
   
10.07
Amended and Restated Credit Agreement dated as of July 1, 2005 between the
Corporation, Arrendadora Financiera Navistar, S.A. de C. V., Servicios
Financieros Navistar, S.A. de C.V., and Navistar Comercial, S.A. de C.V., as
Borrowers, and JPMorgan Chase Bank, N.A. as Administrative Agent, Bank of
America, N.A., as Syndication agent, and the Bank of Nova Scotia, as
Documentation Agent, J.P. Morgan Securities Inc. and Banc of America Securities,
LLC, as Joint Book Managers and Joint Lead Arrangers, with respect to
$1,200,000,000 Revolving Credit and Competitive Advance Facility.  Filed as
Exhibit 10.01 to the Corporation’s Form 8-K on September 1, 2005.  Commission
File No. 001-04146.
   
10.08
Amended and Restated Security, Pledge and Trust Agreement dated as of July 1,
2005, between the Corporation and Deutsche Bank Trust Company Americas, as
Trustee, pursuant to the terms of the Credit agreement.  Filed as Exhibit 10.02
to the Corporation’s Form 8-K on September 1, 2005.   Commission File No.
001-04146.
   
10.09
Waiver dated January 17, 2006, to the Amended and Restated Credit Agreement
dated as of July 1, 2005 between the Corporation, Arrendadora Financiera
Navistar, S.A. de C. V., Servicios Financieros Navistar, S.A. de C.V., and
Navistar Comercial, S.A. de C.V., as Borrowers, and JPMorgan Chase Bank, N.A. as
Administrative Agent, Bank of America, N.A., as Syndication agent, and the Bank
of Nova Scotia, as Documentation Agent, J.P. Morgan Securities Inc. and Banc of
America Securities, LLC, as Joint Book Managers and Joint Lead Arrangers, with
respect to $1,200,000,000 Revolving Credit and Competitive Advance
Facility.  Filed as Exhibit 99.1 to the Corporation’s Form 8-K on March 8,
2006.  Commission File No. 001-04146.
   
10.10
Second Waiver and Consent dated March 2, 2006, to the Amended and Restated
Credit Agreement dated as of July 1, 2005 between the Corporation, Arrendadora
Financiera Navistar, S.A. de C. V., Servicios Financieros Navistar, S.A. de
C.V., and Navistar Comercial, S.A. de C.V., as Borrowers, and JPMorgan Chase
Bank, N.A. as Administrative Agent, Bank of America, N.A., as Syndication agent,
and the Bank of Nova Scotia, as Documentation Agent, J.P. Morgan Securities Inc.
and Banc of America Securities, LLC, as Joint Book Managers and Joint Lead
Arrangers, with respect to $1,200,000,000 Revolving Credit and Competitive
Advance Facility.  Filed as Exhibit 99.2 to the Corporation’s Form 8-K on March
8, 2006.  Commission File No. 001-04146.


 
E-3

--------------------------------------------------------------------------------

 
 

   
10.11
Third Waiver and Consent dated November 10, 2006, to the Amended and Restated
Credit Agreement dated as of July 1, 2005 between the Corporation, Arrendadora
Financiera Navistar, S.A. de C. V., Servicios Financieros Navistar, S.A. de
C.V., and Navistar Comercial, S.A. de C.V., as Borrowers, and JPMorgan Chase
Bank, N.A. as Administrative Agent, Bank of America, N.A., as Syndication agent,
and the Bank of Nova Scotia, as Documentation Agent, J.P. Morgan Securities Inc.
and Banc of America Securities, LLC, as Joint Book Managers and Joint Lead
Arrangers, with respect to $1,200,000,000 Revolving Credit and Competitive
Advance Facility.  Filed as Exhibit 10.1 to the Corporation’s Form 8-K on
November 20, 2006.  Commission File No. 001-04146.
   
10.12
First Amendment dated March 28, 2007, to the Amended and Restated Credit
Agreement dated as of July 1, 2005 among the Corporation, Arrendadora Financiera
Navistar, S.A. de C. V., Organizacion Auxiliar del Credito, a Mexican
corporation, Servicios Financieros Navistar, S.A. de C.V., Sociedad Financiera
de Objeto Limitado, a Mexican corporation and Navistar Comercial, S.A. de C.V.,
the Lenders party thereto, JPMorgan Chase Bank, N.A. as Administrative Agent,
Bank of America, N.A., as Syndication agent, and the Bank of Nova Scotia, as
Documentation Agent. Filed as Exhibit 10.1 to the Corporation’s Form 8-K on
April 3, 2007. Commission File No. 001-04146.
   
10.13
Second Amendment and Fourth Waiver dated October 23, 2007 to the Amended and
Restated Credit Agreement dated as of July 1, 2005 among the Corporation,
Arrendadora Financiera Navistar, S.A. de C. V., Organizacion Auxiliar del
Credito, a Mexican corporation, Servicios Financieros Navistar, S.A. de C.V.,
Sociedad Financiera de Objeto Limitado, a Mexican corporation and Navistar
Comercial, S.A. de C.V., the Lenders party thereto, JPMorgan Chase Bank, N.A. as
Administrative Agent, Bank of America, N.A., as Syndication agent, and the Bank
of Nova Scotia, as Documentation Agent.  Dated & filed as Exhibit 10.1 to the
Corporation’s Form 8-K on October 25, 2007. Commission File No. 001-04146.
   
10.14
Fifth Waiver, dated as of November 28, 2007 (this “Waiver”), to the Amended and
Restated Credit Agreement, dated as of July 1, 2005 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), among Navistar
Financial Corporation, a Delaware corporation, Arrendadora Financiera Navistar,
S.A. de C. V., Organizacion Auxiliar del Credito, a Mexican corporation,
Servicios Financieros Navistar, S.A. de C.V., Sociedad Financiera de Objeto
Limitado, a Mexican corporation, and Navistar Comercial, S.A. de C.V., a Mexican
corporation (each, a “Borrower” and collectively, the “Borrowers”), the several
lenders from time to time parties thereto (the “Lenders”), JPMorgan Chase Bank
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), Bank of America, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), and The Bank of Nova Scotia, as
documentation agent (in such capacity, the “Documentation Agent”).   Filed as
Exhibit 10.01 to the Corporation’s Form 8-K on December, 14, 2007.   Commission
File No. 001-04146.
   
10.15
Pooling and Servicing Agreement dated as of June 8, 1995, among the Corporation,
as Servicer, Navistar Financial Securities Corporation, as Seller, Chemical
Bank, as 1990 Trust Trustee, and The Bank of New York, as Master Trust
Trustee.  Filed as Exhibit 4.1 to Navistar Financial Securities Corporation’s
Form 8-K on December 12, 2003.  Commission File No. 033-87374.
   
10.16
First Amendment to the Pooling and Servicing Agreement dated as of September 12,
1995, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust
Trustee.   Filed as Exhibit 10.103 to the Corporation’s Form 10-K on December
10, 2007. Commission File No. 001-04146.
   
10.17
Second Amendment to the Pooling and Servicing Agreement dated as of March 27,
1996, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust
Trustee.  Filed as Exhibit 10.104 to the Corporation’s Form 10-K on December 10,
2007. Commission File No. 001-04146.
   
10.18
Third Amendment to the Pooling and Servicing Agreement dated as of July 17,
1998, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust
Trustee.   Filed as Exhibit 10.105 to the Corporation’s Form 10-K on December
10, 2007. Commission File No. 001-04146.
   
10.19
Fourth Amendment to the Pooling and Servicing Agreement dated as of June 2,
2000, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust
Trustee.  Filed as Exhibit 4.7 to Navistar Financial Securities Corporation’s
Form S-3/A dated June 12, 2000.  Commission File No. 333-32960.


 
E-4

--------------------------------------------------------------------------------

 



   
10.20
Fifth Amendment to the Pooling and Servicing Agreement dated as of July 13,
2000, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust
Trustee.  Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Trust’s
Form 8-K on July 14, 2000.  Commission File No. 033-36767-03.
   
10.21
Sixth Amendment to the Pooling and Servicing Agreement dated as of October 31,
2003, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust
Trustee.  Filed as Exhibit 4.7 to Navistar Financial Dealer Note Master Owner
Trust’s Form S-3/A dated December 23, 2003.  Commission File No. 333-104639-01.
   
10.22
Seventh Amendment to the Pooling and Servicing Agreement dated as of June 10,
2004, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust
Trustee.  Filed as Exhibit 4.6 to Navistar Financial Dealer Note Master Owner
Trust’s Form 8-K on June 14, 2004.  Commission File No. 333-104639-01.
   
10.23
Series 1998-1 Supplement to the Pooling and Servicing Agreement dated as of July
17, 1998, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and the Bank of New York, as Master Trust Trustee on
behalf of the Series 1998-1 Certificateholders.  Filed as Exhibit 4.1 to
Navistar Financial Securities Corporation’s Form 8-K on December 4,
2003.  Commission File No. 033-87374.
   
10.24
Series 2000-VFC Supplement to the Pooling and Servicing Agreement, dated as of
January 28, 2000, among the Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, and the Bank of New York, as Master Trust
Trustee on behalf of the Series 2000-VFC Certificateholders. Filed as Exhibit
10.71 to the Corporation's Form 10-Q on April 19, 2005.  Commission File No.
001-04146.
   
10.25
Certificate Purchase Agreement, dated as of January 28, 2000, among the
Corporation, as Servicer, Navistar Financial Securities Corporation, as Seller,
Receivables Capital Corporation, as the Conduit Purchaser, Bank of America,
National Association, as Administrative Agent for the Purchasers, and as a
Committed Purchaser. Filed as Exhibit 1.1 to Navistar Financial Securities
Corporation’s Form 8-K on February 24, 2000. Commission File No. 033-87374.
   
10.26
Extension to the Certificate Purchase Agreement, dated as of January 25, 2001,
among the Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Receivables Capital Corporation, as the Conduit Purchaser, Bank of
America, National Association, as a Committed Purchaser.   Filed as Exhibit
10.106 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.
   
10.27
Extension and Amendment to the Certificate Purchase Agreement, dated as of
January 23, 2002, among the Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, Receivables Capital Corporation, as the
Conduit Purchaser, Bank of America, National Association, as a Committed
Purchaser.   Filed as Exhibit 10.107 to the Corporation’s Form 10-K on December
10, 2007. Commission File No. 001-04146.
   
10.28
Amendment No. 1 to the Series 2000-VFC Supplement to the Pooling and Servicing
Agreement, dated as of January 22, 2003, by and among the Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller, and the Bank of
New York, as Master Trust Trustee. Filed as Exhibit 10.72 to the Corporation's
Form 10-Q on April 19, 2005.  Commission File No. 001-04146.
   
10.29
First Amendment to Certificate Purchase Agreement, dated as of January 27, 2003,
among the Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Receivables Capital Corporation, as the Conduit Purchaser, Bank of
America, National Association, as Administrative Agent for the Purchasers, and
as a Committed Purchaser.   Filed as Exhibit 10.108 to the Corporation’s Form
10-K on December 10, 2007. Commission File No. 001-04146.
   
10.30
Amended and Restated Certificate Purchase Agreement, dated as of December 27,
2004, among Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty
Street Funding Corp., as a Conduit Purchaser, Bank of America, National
Association, as Administrative Agent for the Purchasers, a Managing Agent, and
as a Committed Purchaser and the Bank of Nova Scotia, as a Committed Purchaser
and as a Managing Agent. Filed as Exhibit 10.73 to the Corporation's Form 10-Q
on April 19, 2005.  Commission File No. 001-04146.


 
E-5

--------------------------------------------------------------------------------

 
 

   
10.31
Extension to Amended and Restated Certificate Purchase Agreement, dated as of
December 19, 2005, among the Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, Kitty Hawk Funding Corporation, as a Conduit
Purchaser, Liberty Street Funding Corp., as a Conduit Purchaser, Bank of
America, National Association, as Administrative Agent for the Purchasers, a
Managing Agent, and as a Committed Purchaser and the Bank of Nova Scotia, as a
Committed Purchaser and as a Managing Agent.   Filed as Exhibit 10.109 to the
Corporation’s Form 10-K on December 10, 2007. Commission File No. 001-04146.
   
10.32
Amendment, Waiver, and Extension to Amended and Restated Certificate Purchase
Agreement, dated as of May 26, 2006, among the Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller, Kitty Hawk Funding
Corporation, as a Conduit Purchaser, Liberty Street Funding Corp., as a Conduit
Purchaser, Bank of America, National Association, as Administrative Agent for
the Purchasers, a Managing Agent, and as a Committed Purchaser and the Bank of
Nova Scotia, as a Committed Purchaser and as a Managing Agent.  Filed as Exhibit
10.110 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.
   
10.33
Amendment, Waiver, and Extension to Amended and Restated Certificate Purchase
Agreement, dated as of January 31, 2007, among the Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller, Kitty Hawk Funding
Corporation, as a Conduit Purchaser, Liberty Street Funding Corp., as a Conduit
Purchaser, Bank of America, National Association, as Administrative Agent for
the Purchasers, a Managing Agent, and as a Committed Purchaser and the Bank of
Nova Scotia, as a Committed Purchaser and as a Managing Agent.  Filed as Exhibit
10.111 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.
   
10.34
Amendment dated October 31, 2006 to the Amended and Restated Certificate
Purchase Agreement, dated as of December 27, 2004, among Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller, Kitty Hawk
Funding Corporation, as a Conduit Purchaser, Liberty Street Funding Corp., as a
Conduit Purchaser, Bank of America, National Association, as Administrative
Agent for the Purchasers, a Managing Agent, and as a Committed Purchaser and the
Bank of Nova Scotia, as a Committed Purchaser and as a Managing Agent.   Filed
as Exhibit 10.132 to the Corporation’s Form 10-K on December 10, 2007.
Commission File No. 001-04146.
   
10.35
Amendment, waiver and extension dated March 24, 2006 to the Amended and Restated
Certificate Purchase Agreement, dated as of December 27, 2004, among
Corporation, as Servicer, Navistar Financial Securities Corporation, as Seller,
Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty Street Funding
Corp., as a Conduit Purchaser, Bank of America, National Association, as
Administrative Agent for the Purchasers, a Managing Agent, and as a Committed
Purchaser and the Bank of Nova Scotia, as a Committed Purchaser and as a
Managing Agent.   Filed as Exhibit 10.133 to the Corporation’s Form 10-K on
December 10, 2007. Commission File No. 001-04146.
   
10.36
Extension dated February 20, 2004 to the Certificate Purchase Agreement, dated
as of January 28, 2000, among the Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, Kitty Hawk Funding Corporation, as conduit
purchaser and assignee of Receivables Capital Corporation, and Bank of America,
National Association, as Administrative Agent for the Purchasers, and as a
Committed Purchaser.   Filed as Exhibit 10.134 to the Corporation’s Form 10-K on
December 10, 2007. Commission File No. 001-04146.
   
10.37
Amended and Restated Certificate Purchase Agreement dated as of October 23, 2007
to the amended and restated Certificate dated December 27, 2004  between
Navistar Financial Securities Corporation, as Seller and Navistar Financial
Corporation, as Servicer, Kitty Hawk Funding Corporation, as a Conduit
Purchaser, Liberty Street Funding Corp., as a Conduit Purchaser, Bank of
America, National Association, as Administrative Agent for the Purchasers, a
Managing Agent, and as a Committed Purchaser and the Bank of Nova Scotia, as a
Committed Purchaser and as a Managing Agent.   Filed as Exhibit 10.147 to the
Corporation’s Form 10-K on December 10, 2007. Commission File No. 001-04146.


 
E-6

--------------------------------------------------------------------------------

 
 

   
10.38
Amended and Restated Fee Letter dated October 23, 2007, to the Restated Fee
Letter dated May 26, 2006 amended and restated Certificate Purchase Agreement
dated December 27, 2004 between Navistar Financial Securities Corporation, as
Seller, Navistar Financial Corporation, as Servicer, Bank of America, National
Association and The Bank of Nova Scotia, Kitty Hawk Funding Corporation, as a
Conduit Purchaser, Liberty Street Funding LLC, as a Conduit Purchaser, The Bank
of Nova Scotia, as a Managing Agent and as a Committed Purchaser, Bank of
America, National Association, as Administrative Agent, and Bank of America,
National Association, as a Committed Purchaser and a Managing Agent.   Filed as
Exhibit 10.148 to the Corporation’s Form 10-K on December 10, 2007. Commission
File No. 001-04146.
   
10.39
Amendment No. 2 dated October 25, 2007 to the Series 2000-VFC Supplement to the
Pooling and Servicing Agreement dated January 28, 2000, among Navistar Financial
Securities Corporation, as Seller, Navistar Financial Corporation, as Servicer,
The Bank of New York, a New York banking corporation, as Master Trust
Trustee.   Filed as Exhibit 10.149 to the Corporation’s Form 10-K on December
10, 2007. Commission File No. 001-04146.
   
10.40
Waiver and Extension dated December 7, 2007 to the Amended and Restated
Certificate Purchase Agreement, dated December 27, 2004 (this “Amendment”) 
among Navistar Financial Securities Corporation (the “Seller”),  Navistar
Financial Corporation (“Servicer”), Kitty Hawk Funding Corporation, (“KHFC”), as
a Conduit Purchaser, Liberty Street Funding LLC (f/k/a Liberty Street Funding
Corp. “Liberty Street”), as a Conduit Purchaser, The Bank of Nova Scotia
(“BNS”), as a Managing Agent and a Committed Purchaser, and Bank of America,
National Association (“Bank of America”), as a Managing Agent, the
Administrative Agent and a Committed Purchaser.  Filed as Exhibit 10.6 to the
Corporation’s Form 8-K on December 14, 2007.   Commission File No. 001-04146.
   
10.41
Master Owner Trust Agreement dated as of June 10, 2004, between Navistar
Financial Securities Corporation, as Seller and Chase Manhattan Bank USA, N.A.
as Master Owner Trust Trustee.  Filed as Exhibit 4.11 to Navistar Financial
Dealer Note Master Owner Trust’s Form 8-K on June 14, 2004.  Commission File No.
333-104639-01.
   
10.42
Indenture, dated as of June 10, 2004, between Navistar Financial Dealer Note
Master Owner Trust, as Issuer, and The Bank of New York, as Indenture
Trustee.  Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Owner
Trust’s Form 8-K on June 14, 2004.  Commission File No. 333-104639-01.
   
10.43
Series 2005-1 Indenture Supplement to the Indenture, dated as of February 28,
2005, between Navistar Financial Dealer Note Master Owner Trust, as Issuer, and
The Bank of New York, as Indenture Trustee.  Filed as Exhibit 4.1 to Navistar
Financial Dealer Note Master Owner Trust’s Form 8-K on March 4,
2005.  Commission File No. 333-104639-01.
   
10.44
Receivables Purchase Agreement dated as of October 16, 2000, between Truck
Retail Installment Paper Corp. and the Corporation.  Filed as Exhibit 10.02 to
the Corporation's Form 10-Q on March 15, 2001.  Commission File No. 001-04146.
   
10.45
Servicing Agreement dated as of October 16, 2000, between the Corporation, as
Servicer, and Navistar Leasing Company, Harco Leasing Company, Inc., Truck
Retail Installment Paper Corp., The Bank of New York as Collateral Agent, and
Bank One National Association, as Portfolio Trustee.  Filed as Exhibit 10.01 to
the Corporation's Form 10-Q on March 15, 2001.  Commission File No. 001-04146.
   
10.46
Indenture Agreement dated as of October 16, 2000, between Truck Retail
Installment Paper Corp., as Issuer, and The Bank of New York, as Indenture
Trustee.  Filed as Exhibit 10.03 to the Corporation's Form 10-Q on March 15,
2001.  Commission File No. 001-04146
   
10.47
Series 2005-1 Supplement dated as of June 29, 2005, to the Indenture also dated
October 16, 2000 between Truck Retail Installment Paper Corp., as Issuer, and
The Bank of New York, as Indenture Trustee.  Filed as Exhibit 10.03 to the
Corporation’s Form 8-K on September 1, 2005.   Commission File No. 001-04146.
   
10.48
Supplement No. 1, dated as of July 24, 2001, to Indenture agreement dated
October 16, 2000, among Truck Retail Installment Paper Corp., as Issuer, and The
Bank of New York, as Indenture Trustee, to amend the Indenture to (i) revise the
definition of "Series 2000-1 Loss Reserve Specified Balance", and (ii) revise
the Amortization Events. Filed as Exhibit 10 to the Corporation’s Form 8-K on
August 6, 2001.  Commission File No. 001-04146.

 
E-7

--------------------------------------------------------------------------------


 

   
10.49
Supplement No. 2, dated as of July 31, 2002, to Indenture agreement dated
October 16, 2000, among Truck Retail Installment Paper Corp., as Issuer, and The
Bank of New York, as Indenture Trustee, to amend the Indenture to (i) revise the
definition of “Series 2000-1 Loss Reserve Specified Balance,” (ii) revise the
definition of “Reserve Account Trigger Event.”, and (iii) revise the definition
of “Receivable Sale Closing Conditions.”  Filed on the Corporation’s Form 8-K on
November 27, 2002.  Commission File No. 001-04146.
   
10.50
Receivables Purchase Agreement, dated as of April 8, 2004, among Truck Retail
Accounts Corporation, as Seller, the Corporation, as Servicer, Bank One, NA, as
Agent, and Jupiter Securitization Corporation, as Conduit.  Filed as Exhibit
10.112 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.
   
10.51
Receivables Sale Agreement, dated as of April 8, 2004, between the Corporation,
as Transferor, and Truck Retail Accounts Corporation, as Transferee.  Filed as
Exhibit 10.113 to the Corporation’s Form 10-K on December 10, 2007. Commission
File No. 001-04146.
   
10.52
Waiver No. 1 to Receivables Purchase Agreement, dated as of January 28, 2005,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, Bank One, NA, as Agent, and Jupiter Securitization Corporation, as
Conduit.   Filed as Exhibit 10.114 to the Corporation’s Form 10-K on December
10, 2007. Commission File No. 001-04146.
   
10.53
Waiver No. 2 to Receivables Purchase Agreement, dated as of March 14, 2005,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, Bank One, NA, as Agent, and Jupiter Securitization Corporation, as
Conduit.   Filed as Exhibit 10.115 to the Corporation’s Form 10-K on December
10, 2007. Commission File No. 001-04146.
   
10.54
Waiver No. 3 to Receivables Purchase Agreement, dated as of April 14, 2005,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.   Filed as Exhibit
10.116 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.
   
10.55
Waiver No. 4 to Receivables Purchase Agreement, dated as of July 20, 2005, among
Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.  Filed as Exhibit
10.117 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.
   
10.56
Waiver No. 5 to Receivables Purchase Agreement, dated as of January 17, 2006,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.   Filed as Exhibit
10.118 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.
   
10.57
Waiver No. 6 to Receivables Purchase Agreement, dated as of March 21, 2006,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.   Filed as Exhibit
10.119 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.
   
10.58
Waiver No. 7 to Receivables Purchase Agreement, dated as of January 31, 2007,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit. Filed as Exhibit
10.120 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.
   
10.59
Waiver No. 1 to Receivables Sale Agreement, dated as of March 21, 2006, among
the Corporation, as Transferor and Truck Retail Accounts Corporation, as
Transferee.   Filed as Exhibit 10.121 to the Corporation’s Form 10-K on December
10, 2007. Commission File No. 001-04146.


 
E-8

--------------------------------------------------------------------------------

 



   
10.60
Waiver No. 2 to Receivables Sale Agreement, dated as of January 31, 2007, among
the Corporation, as Transferor and Truck Retail Accounts Corporation, as
Transferee.   Filed as Exhibit 10.122 to the Corporation’s Form 10-K on December
10, 2007. Commission File No. 001-04146.
   
10.61
Amendment No. 1 to Receivables Purchase Agreement, dated as of March 31, 2005,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, Bank One, NA, as Agent, and Jupiter Securitization Corporation, as
Conduit.   Filed as Exhibit 10.123 to the Corporation’s Form 10-K on December
10, 2007. Commission File No. 001-04146.
   
10.62
Amendment No. 2 to Receivables Purchase Agreement, dated as of August 14, 2005,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.  Filed as Exhibit
10.124 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.
   
10.63
Amendment No. 3 to Receivables Purchase Agreement, dated as of August 11, 2006,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit. Filed as Exhibit
10.125 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.
   
10.64
Amendment No. 4 dated August 10, 2007 to the Receivables Purchase Agreement,
dated as of April 8, 2004, among Truck Retail Accounts Corporation, as Seller,
the Corporation, as Servicer, JP Morgan Chase Bank, N.A. (successor by merger to
Bank One, NA), as Agent, and Jupiter Securitization Corporation, as
Conduit.  Filed as Exhibit 10.128 to the Corporation’s Form 10-K on December 10,
2007. Commission File No. 001-04146.
   
10.65
Amendment No. 5 dated August 15, 2007 to the Receivables Purchase Agreement,
dated as of April 8, 2004, among Truck Retail Accounts Corporation, as Seller,
the Corporation, as Servicer, JP Morgan Chase Bank, N.A. (successor by merger to
Bank One, NA), as Agent, Jupiter Securitization Company, LLC, and JS Siloed
Trust, as Trust.   Filed as Exhibit 10.135 to the Corporation’s Form 10-K on
December 10, 2007. Commission File No. 001-04146.
   
10.66
First Amended Control Agreement, dated as of February 20, 2007, among Truck
Retail Accounts Corporation, as Seller, the Corporation, as Servicer, JP Morgan
Chase Banks N.A. (successor by merger to Bank One, N.A.), as Agent, and The Bank
of New York (successor to JP Morgan Chase Bank, N.A.), as Securities
Intermediary.  Filed as Exhibit 10.138 to the Corporation’s Form 10-K on
December 10, 2007. Commission File No. 001-04146.
   
10.67
Waiver No. 8 dated October 23, 2007 to the Receivables Purchase Agreement dated
as of April 8, 2004 among Truck Retail Accounts Corporation, as Seller, Navistar
Financial Corporation, as initial Servicer,  JS Siloed Trust as assignee of
Jupiter Securitization Company LLC, and JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA), as agent.   Filed as Exhibit 10.150 to the
Corporation’s Form 10-K on December 10, 2007. Commission File No. 001-04146.
   
10.68
Waiver No. 3 dated October 23, 2007 to the Receivables Sale Agreement dated as
of April 8, 2004 among Navistar Financial Corporation, a Delaware corporation,
as Transferor, and Truck Retail Accounts Corporation, as Transferee.   Filed as
Exhibit 10.151 to the Corporation’s Form 10-K on December 10, 2007. Commission
File No. 001-04146.
   
10.69
Fourth Waiver dated November 28, 2007 to the Receivable Sale Agreement dated
April 8, 2004, among Navistar Financial Corporation, as Transferor, and Truck
Retail Accounts Corporation, as Transferee.  Filed as Exhibit 10.11 to the
Corporation’s Form 8-K on December 14, 2007.   Commission File No. 001-04146.
   
10.70
Ninth Waiver (this “Waiver”), dated November 28, 2007 to the Receivable Purchase
Agreement dated April 8, 2004, among Truck Retail Accounts Corporation, a
Delaware corporation (“Seller”), Navistar Financial Corporation, a Delaware
corporation (“Navistar”), as initial Servicer (Navistar, together with Seller,
the “Seller Parties” and each a “Seller Party”), the entities set forth on the
signature pages to this Agreement (together with any of their respective
successors and assigns hereunder, the “Financial Institutions”), JS Siloed Trust
as assignee of Jupiter Securitization Company LLC (“Trust”), and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as agent
for the Purchasers.    Filed as Exhibit 10.11 to the Corporation’s Form 8-K on
December 14, 2007.   Commission File No. 001-04146.


 
E-9

--------------------------------------------------------------------------------

 



   
10.71
Purchase Agreement dated as of October 31, 2003, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2003-B Owner Trust.  Filed as Exhibit 99.1 to Navistar Financial
Retail Receivables Corporation’s Form 8-K on November 5, 2003.  Commission File
No. 033-50291.
   
10.72
Pooling Agreement dated as of October 31, 2003, Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2003-B Owner Trust,
as Issuer.  Filed as Exhibit 4.1 to Navistar Financial Retail Receivables
Corporation’s Form 8-K on November 5, 2003.  Commission File No. 033-50291.
   
10.73
Servicing Agreement dated as of October 31, 2003, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent and as Indenture Trustee, Bank One National Association, as Portfolio
Trustee, and Navistar Financial 2003-B Owner Trust, as Issuer.  Filed as Exhibit
99.3 to Navistar Financial Retail Receivables Corporation’s Form 8-K on November
5, 2003.  Commission File No. 033-50291.
   
10.74
Trust Agreement dated as of October 31, 2003, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2003-B Owner
Trust.  Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation’s Form 8-K on November 5, 2003.  Commission File No. 033-50291.
   
10.75
Indenture dated as of October 31, 2003, between Navistar Financial 2003-B Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2003-B Owner Trust.  Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation’s Form 8-K on November 5, 2003.  Commission File No.
033-50291.
   
10.76
Purchase Agreement dated as of April 1, 2004, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2004-A Owner Trust.  Filed as Exhibit 99.1 to Navistar Financial
Retail Receivables Corporation Owner Trust 2004-A’s Form 8-K on April 5,
2004.  Commission File No. 333-67112-01.
   
10.77
Pooling Agreement dated as of April 1, 2004, Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2004-A Owner Trust,
as Issuer.  Filed as Exhibit 4.1 to Navistar Financial Retail Receivables
Corporation Owner Trust 2004-A’s Form 8-K on April 5, 2004.  Commission File No.
333-67112-01.
   
10.78
Servicing Agreement dated as of April 1, 2004, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent and as Indenture Trustee, JP Morgan Trust Company National Association,
(as successor-in-interest to Bank One, National Association),as Portfolio
Trustee, and Navistar Financial 2004-A Owner Trust, as Issuer.  Filed as Exhibit
99.3 to Navistar Financial Retail Receivables Corporation Owner Trust 2004-A’s
Form 8-K on April 5, 2004.  Commission File No. 333-67112-01.
   
10.79
Trust Agreement dated as of April 1, 2004, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2004-A Owner
Trust.  Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation Owner Trust 2004-A’s Form 8-K on April 5, 2004.  Commission File No.
333-67112-01.
   
10.80
Indenture dated as of April 1, 2004, between Navistar Financial 2004-A Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2004-A Owner Trust.  Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation Owner Trust 2004-A’s Form 8-K on April 5,
2004.  Commission File No. 333-67112-01.
   
10.81
Purchase Agreement dated as of November 17, 2004, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2004-B Owner Trust.  Filed as Exhibit 99.1 to Navistar Financial
Retail Receivables Corporation Owner Trust 2004-B’s Form 8-K on November 17,
2004.  Commission File No. 333-67112-06.


 
E-10

--------------------------------------------------------------------------------

 



   
10.82
Pooling Agreement dated as of November 17, 2004, Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2004-B Owner Trust,
as Issuer.  Filed as Exhibit 4.1 to Navistar Financial Retail Receivables
Corporation Owner Trust 2004-B’s Form 8-K on November 17, 2004.  Commission File
No. 333-67112-06.
   
10.83
Servicing Agreement dated as of November 17, 2004, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent and as Indenture Trustee, JP Morgan Trust Company, National Association,
(as successor-in-interest to Bank One, National Association),as Portfolio
Trustee, and Navistar Financial 2004-B Owner Trust, as Issuer.  Filed as Exhibit
99.3 to Navistar Financial Retail Receivables Corporation Owner Trust 2004-B’s
Form 8-K on November 17, 2004.  Commission File No. 333-67112-06.
   
10.84
Trust Agreement dated as of November 17, 2004, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2004-B Owner
Trust.  Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation Owner Trust 2004-B’s Form 8-K on November 17, 2004.  Commission File
No. 333-67112-06.
   
10.85
Indenture dated as of November 17, 2004, between Navistar Financial 2004-B Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2004-B Owner Trust.  Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation Owner Trust 2004-B’s Form 8-K on November 17,
2004.  Commission File No. 333-67112-06.
   
10.86
Receivables Sale Agreement dated as of July 30, 2004, between Navistar Financial
Retail Receivables Corporation and the Corporation.  Filed as Exhibit 10.68 to
the Corporation's Form 10-Q on September 10, 2004.  Commission File No.
001-04146.
   
10.87
Receivables Purchase Agreement dated as of July 30, 2004, between Navistar
Financial Retail Receivables Corporation, as Seller, the Corporation, as
Servicer, Thunder Bay Funding, LLC, as Company, and Royal Bank of Canada, as
Agent.  Filed as Exhibit 10.69 to the Corporation's Form 10-Q on September 10,
2004.  Commission File No. 001-04146.
   
10.88
Waiver dated January 31, 2007 to the Receivables Purchase Agreement, dated as of
July 30, 2004, between Navistar Financial Retail Receivables Corporation, as
Seller, the Corporation, as Servicer, Thunder Bay Funding, LLC, as Company, and
Royal Bank of Canada, as Agent.  Filed as Exhibit 10.131 to the Corporation’s
Form 10-K on December 10, 2007. Commission File No. 001-04146.
   
10.89
Waiver dated October 23, 2007 to the Receivables Purchase Agreement, dated as of
July 30, 2004 among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, as Servicer, Thunder Bay Funding, LLC,
as Company, and Royal Bank of Canada, as Agent.   Filed as Exhibit 10.152 to the
Corporation’s Form 10-K on December 10, 2007. Commission File No. 001-04146.
   
10.90
Waiver dated December 6, 2007 to the Receivables Purchase Agreement dated as of
July 30, 2004 among Navistar Retail Receivables Corporation, as Seller, Navistar
Financial Corporation, as Servicer, Thunder Bay Funding LLC, as Company, and
Royal Bank of Canada, as Agent.   Filed as Exhibit 10.7 to the Corporation’s
Form 8-K on December 14, 2007.   Commission File No. 001-04146.
   
10.91
Purchase Agreement dated as of July 27, 2005, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2005-A Owner Trust.  Filed as Exhibit 99.1 to Navistar Financial
Retail Receivables Corporation Owner Trust 2005-A’s Form 8-K on July 27,
2005.  Commission File No. 333-115716-01.
   
10.92
Pooling Agreement dated as of July 27, 2005 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2005-A Owner Trust,
as Issuer.  Filed as Exhibit 4.1 to Navistar Financial Retail Receivables
Corporation Owner Trust 2005-A Form 8-K on July 27, 2005.   Commission File
No.  333-115716-01.


 
E-11

--------------------------------------------------------------------------------

 
 

   
10.93
Servicing Agreement dated as of July 27, 2005, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent and as Indenture Trustee, JP Morgan Trust Company, National Association,
(as successor-in-interest to Bank One, National Association),as Portfolio
Trustee, and Navistar Financial 2005-A Owner Trust, as Issuer.  Filed as Exhibit
99.3 to Navistar Financial Retail Receivables Corporation Owner Trust 2005-A’s
Form 8-K on July 27. 2005.   Commission File No. 333-115716-01.
   
10.94
Trust Agreement dated as of July 27, 2005, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Bank USA, National Association, as
Owner Trustee, with respect to Navistar Financial 2005-A Owner Trust.    Filed
as Exhibit 4.3 to Navistar Financial Retail Receivables Corporation Owner Trust
2005-A’s Form 8-K on July 27, 2005.  Commission File No.  333-115716-01.
   
10.95
Indenture dated as of July 27, 2005, between Navistar Financial 2005-A Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2005-A Owner Trust.  Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation Owner Trust 2005-A’s Form 8-K on July 27,
2005.  Commission File No. 333-115716-01.
   
10.96
Receivables Sale Agreement dated as of April 29, 2005, between Navistar
Financial Retail Receivables Corporation and the Corporation.   Filed as Exhibit
99.1 to Navistar Financial Retail Receivables Corporation Owner Trust Form 8-K
on May 31, 2005.  Commission File No. 333-67112.
   
10.97
Receivables Purchase Agreement dated as of April 29, 2005, between Navistar
Financial Retail Receivables Corporation, as Seller, the Corporation, as
Servicer, Thunder Bay Funding, LLC, as Company, and Royal Bank of Canada, as
Agent.  Filed as Exhibit 99.2 to Navistar Financial Retail Receivables
Corporation Owner Trust Form 8-K on May 31, 2005.  Commission File No.333-67112.
   
10.98
Waiver dated January 31, 2007 to the Receivables Purchase Agreement, dated as of
April 29, 2005, between Navistar Financial Retail Receivables Corporation, as
Seller, the Corporation, as Servicer, Thunder Bay Funding, LLC, as Company, and
Royal Bank of Canada, as Agent.   Filed as Exhibit 10.136 to the Corporation’s
Form 10-K on December 10, 2007. Commission File No. 001-04146.
   
10.99
Waiver dated October 23, 2007 to the Receivables Purchase Agreement, dated as of
April 29, 2005 among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, as Servicer, Thunder Bay Funding, LLC,
as Company, and Royal Bank of Canada, as Agent.  Filed as Exhibit 10.153 to the
Corporation’s Form 10-K on December 10, 2007. Commission File No. 001-04146.
   
10.100
Waiver dated December 6, 2007 to the Receivables Purchase Agreement dated as of
April 29, 2005 among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, as Servicer, Thunder Bay Funding LLC, as
Company, and Royal Bank of Canada, as Agent.  Filed as Exhibit 10.8 to the
Corporation’s Form 8-K on December 14, 2007.   Commission File No. 001-04146.
   
10.101
Purchase Agreement dated as of September 1, 2006, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2006-ARC Owner Trust. Filed as Exhibit 10.5 to the Corporation’s Form
8-K on September 8, 2006. Commission File No. 001-04146.
   
10.102
Pooling Agreement dated as of September 1, 2006 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2006-ARC Owner Trust,
as Issuer. Filed as Exhibit 10.2 to the Corporation’s Form 8-K on September 8,
2006. Commission File No. 001-04146.
   
10.103
Servicing Agreement dated as of September 1, 2006, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent, LaSalle Bank National Association, as Indenture Trustee, JP Morgan Trust
Company, National Association, (as successor-in-interest to Bank One, National
Association), as Portfolio Trustee, and Navistar Financial 2006-ARC Owner Trust,
as Issuer. Filed as Exhibit 10.6 to the Corporation’s Form 8-K on September 8,
2006. Commission File No. 001-04146.


 
E-12

--------------------------------------------------------------------------------

 



   
10.104
Trust Agreement dated as of September 1, 2006, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Bank USA, National Association, as
Owner Trustee, with respect to Navistar Financial 2006-ARC Owner Trust. Filed as
Exhibit 10.4 to the Corporation’s Form 8-K on September 8, 2006. Commission File
No. 001-04146.
   
10.105
Indenture dated as of September 1, 2006, between Navistar Financial 2006-ARC
Owner Trust and LaSalle Bank National Association, as Indenture Trustee, with
respect to Navistar Financial 2006-ARC Owner Trust. Filed as Exhibit 10.3 to the
Corporation’s Form 8-K on September 8, 2006. Commission File No. 001-04146.
   
10.106
Note Purchase Agreement, dated as of September 1, 2006, among Navistar Financial
Retail Receivables Corporation, as Seller, Navistar Financial Corporation, as
Servicer, ABN AMRO Bank N.V,’, as Funding Agent for the Investors and as an
alternate investor, Amsterdam Funding Corporation, as Conduit Investor.  Filed
as Exhibit 10.1 to the Corporation’s Form 8-K on September 8, 2006. Commission
File No. 001-04146.
   
10.107
Amendment No. 1 to the Pooling Agreement, dated as of January 31, 2007, among
Navistar Financial Retail Receivables Corporation (the “Seller”), and Navistar
Financial 2006-ARC Owner Trust, as Issuer.  Filed as Exhibit 10.126 to the
Corporation’s Form 10-K on December 10, 2007. Commission File No. 001-04146.
   
10.108
Waiver dated January 31, 2007 to (i) the Indenture dated as of September 1, 2006
between Navistar Financial 2006-ARC Owner Trust, a Delaware statutory trust, and
LaSalle Bank National Association, a national banking association, as Indenture
Trustee, (ii) the Note Purchase Agreement dated as of September 1, 2006, among
Navistar Financial Retail Receivables Corporation, as Seller, Navistar Financial
Corporation, Amsterdam Funding Corporation, as a Conduit Investor, and ABN AMRO
Bank, N.V., as Funding Agent and an Alternate Investor, (iii) the Servicing
Agreement dated as of September 1, 2006, among Navistar Leasing Company, Harco
Leasing Company, Inc., Navistar Financial Retail Receivables Corporation, The
Bank of New York Trust Company, N.A., as Collateral Agent, JP Morgan Trust
Company, National Association, (as successor-in-interest to Bank One, National
Association), as Portfolio Trustee, Navistar Financial 2006-ARC Owner Trust, as
Issuer, NFC, as Servicer, and LaSalle Bank, National Association, as Indenture
Trustee, and (iv) the ISDA Master Agreement dated as of September 1, 2006
between LaSalle Bank National Association and Navistar Financial
Corporation.  Filed as Exhibit 10.130 to the Corporation’s Form 10-K on December
10, 2007. Commission File No. 001-04146.
   
10.109
Waiver dated October 23, 2007 to (i) the indenture dated as of September 1, 2006
between Navistar Financial 2006-ARC Owner Trust, a Delaware statutory trust, and
LaSalle Bank National Association, a national banking association, as indenture
trustee (ii) the Note Purchase Agreement dated as of September 1, 2006, among
Navistar Financial Retail Receivables Corporation, as the Seller, Navistar
Financial Corporation , Amsterdam Funding Corporation, as a Conduit Investor,
and ABN AMRO Bank, N.V., as Funding Agent and an Alternate Investor, (iii) the
Servicing Agreement dated as of September 1, 2006 (the “Servicing Agreement”),
among Navistar Leasing Company, Harco Leasing Company, Inc., Navistar Financial
Retail Receivables Corporation, The Bank of New York Trust Company, N.A., as
Collateral Agent, JP Morgan Trust Company, National Association (as
successor-in-interest to Bank One, National Association), as Portfolio Trustee,
Navistar Financial 2006-ARC Owner Trust, as Issuer, Navistar Financial
Corporation, as Servicer, and LaSalle Bank, National  Association,
as  Indenture  Trustee, and (iv) the  ISDA  Master  Agreement dated as of
September 1, 2006 between LaSalle Bank National Association (in such capacity,
the “Swap Counterparty”) and Navistar Financial Corporation.  Filed as Exhibit
10.154 to the Corporation’s Form 10-K on December 10, 2007. Commission File No.
001-04146.


 
E-13

--------------------------------------------------------------------------------

 



   
10.110
Waiver dated December 6, 2007 to the Indenture dated as of  September 1, 2006
(as amended, the "Indenture") between Navistar Financial 2006-ARC Owner Trust, a
Delaware statutory trust, and LaSalle Bank National Association, a national
banking association, as indenture trustee (in such capacity, the "Indenture
Trustee"), (b) the Note Purchase Agreement dated as of September 1, 2006 (the
"Note Purchase Agreement"), among Navistar Financial Retail Receivables
Corporation (the "Seller"), Navistar Financial Corporation ("NFC"), Amsterdam
Funding Corporation, as a Conduit Investor, and ABN AMRO Bank, N.V., as Funding
Agent and an Alternate Investor , (c) the Servicing Agreement dated as of
September 1, 2006 (the "ServicingAgreement"), among Navistar Leasing Company,
Harco Leasing Company, Inc., Navistar Financial Retail Receivables Corporation,
The Bank of New York Trust Company, N.A., as Collateral Agent, JP Morgan Trust
Company, National Association (as successor-in-interest to Bank One, National
Association), as Portfolio Trustee, Navistar Financial 2006-ARC Owner Trust, as
Issuer, NFC, as Servicer, and  LaSalle Bank, National Association, as Indenture
Trustee, and (d) the ISDA Master Agreement dated as of September 1, 2006 between
LaSalle Bank National Association (in such capacity, the "Swap Counterpartv")
and Navistar Financial Corporation. Filed as Exhibit 10.9 to the Corporation’s
Form 8-K on December 14, 2007.   Commission File No. 001-04146.  
   
10.111
Purchase Agreement dated as of February 27, 2006, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2006-BOA Owner Trust. Filed as Exhibit 10.5 to the Corporation’s Form
8-K on April 5, 2006. Commission File No. 001-04146.
   
10.112
Pooling Agreement dated as of February 27, 2006 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2006-BOA Owner Trust,
as Issuer. Filed as Exhibit 10.2 to the Corporation’s Form 8-K on April 5, 2006.
Commission File No. 001-04146.
   
10.113
Servicing Agreement dated as of February 27, 2006, between the Corporation, as
Servicer, Navistar Financial Retail Receivables Corporation, The Bank of New
York as Indenture Trustee, and Navistar Financial 2006-BOA Owner Trust, as
Issuer. Filed as Exhibit 10.6 to the Corporation’s Form 8-K on April 5, 2006.
Commission File No. 001-04146.
   
10.114
Trust Agreement dated as of February 27, 2006, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Bank USA, National Association, as
Owner Trustee, with respect to Navistar Financial 2006-BOA Owner Trust. Filed as
Exhibit 10.4 to the Corporation’s Form 8-K on April 5, 2006. Commission File No.
001-04146.
   
10.115
Indenture dated as of February 27, 2006, between Navistar Financial 2006-BOA
Owner Trust and The Bank of New York, as Indenture Trustee, with respect to
Navistar Financial 2006-BOA Owner Trust. Filed as Exhibit 10.3 to the
Corporation’s Form 8-K on April 5, 2006. Commission File No. 001-04146.
   
10.116
Note Purchase Agreement, dated as of February 27, 2006, among Navistar Financial
Retail Receivables Corporation, as Seller, Navistar Financial Corporation, as
Servicer, Bank of America,, as Agent for the Investors, Administrator and as an
alternate investor, Kitty Hawk Funding Corporation, as the Conduit
Investor.  Filed as Exhibit 10.1 to the Corporation’s Form 8-K on April 5, 2006.
Commission File No. 001-04146.
   
10.117
Amendment dated January 31, 2007 to the Note Purchase Agreement, dated as of
February 27, 2006, among Navistar Financial Retail Receivables Corporation, as
Seller, the Corporation, as Servicer, Kitty Hawk Funding Corporation, as Conduit
Investor, and Bank of America, National Association, as Agent.   Filed as
Exhibit 10.139 to the Corporation’s Form 10-K on December 10, 2007. Commission
File No. 001-04146.
   
10.118
Amendment to Note Purchase Agreement dated as of October 23, 2007, between
Navistar Financial Retail Receivables Corporation, as Seller, Navistar Financial
Corporation, as Servicer, Kitty Hawk Funding Corporation, as a Conduit Investor,
and Bank of America, National Association, as Agent, the Administrator and an
Alternate Investor.   Filed as Exhibit 10.157 to the Corporation’s Form 10-K on
December 10, 2007. Commission File No. 001-04146.


 
E-14

--------------------------------------------------------------------------------

 



   
10.119
Amendment dated December  7, 2007 to the Note Purchase Agreement, (this
“Amendment”) , among Navistar Financial Retail Receivables Corporation (the
“Seller”), Navistar Financial Corporation (“Servicer”), Kitty Hawk Funding
Corporation, (“KHFC”), as a Conduit Investor, and Bank of America, National
Association (“Bank of America”), as Agent, the Administrator and an Alternate
Investor.  Filed as Exhibit 10.5 to the Corporation’s Form 8-K on December 14,
2007.   Commission File No. 001-04146.
   
10.120
Purchase Agreement dated as of October 20, 2006, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2006-RBC Owner Trust. Filed as Exhibit 10.5 to the Corporation’s Form
8-K on October 25, 2006. Commission File No. 001-04146.
   
10.121
Pooling Agreement dated as of October 20, 2006 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2006-RBC Owner Trust,
as Issuer. Filed as Exhibit 10.2 to the Corporation’s Form 8-K on October 25,
2006. Commission File No. 001-04146.
   
10.122
Servicing Agreement dated as of October 20, 2006, between the Corporation, as
Servicer, Navistar Financial Retail Receivables Corporation, The Bank of New
York as Indenture Trustee, and Navistar Financial 2006-RBC Owner Trust, as
Issuer. Filed as Exhibit 10.6 to the Corporation’s Form 8-K on October 25, 2006.
Commission File No. 001-04146.
   
10.123
Trust Agreement dated as of October 20, 2006, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Bank USA, National Association, as
Owner Trustee, with respect to Navistar Financial 2006-RBC Owner Trust. Filed as
Exhibit 10.4 to the Corporation’s Form 8-K on October 25, 2006. Commission File
No. 001-04146.
   
10.124
Indenture dated as of October 20, 2006, between Navistar Financial 2006-RBC
Owner Trust and The Bank of New York, as Indenture Trustee, with respect to
Navistar Financial 2006-RBC Owner Trust. Filed as Exhibit 10.3 to the
Corporation’s Form 8-K on October 25, 2006. Commission File No. 001-04146.
   
10.125
Note Purchase Agreement, dated as of October 20, 2006, among Navistar Financial
Retail Receivables Corporation, as seller, Navistar Financial Corporation, as
Servicer, Royal Bank of Canada, as Agent for the Investors, and Thunder Bay
Funding LLC, as Conduit Investor.  Filed as Exhibit 10.1 to the Corporation’s
Form 8-K on October 25, 2006. Commission File No. 001-04146.
   
10.126
Amendment No.1 to the Pooling Agreement, dated as of May 31, 2007, among
Navistar Financial Retail Receivables Corporation (the “Seller”), and Navistar
Financial 2006-RBC Owner Trust, as Issuer.  Filed as Exhibit 10.127 to the
Corporation’s Form 10-K on December 10, 2007. Commission File No. 001-04146.
   
10.127
Waiver dated March 31, 2007 to (i) the Note Purchase Agreement, dated as of
October 20, 2006, among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, individually and as Servicer, Thunder
Bay Funding, LLC., as Conduit Investor, and Royal Bank of Canada, as Agent and
(ii) the Servicing Agreement, dated as of October 20, 2006, among Navistar
Financial Retail Receivables, Navistar Financial 2006-RBC Owner Trust, as
issuer, Navistar Financial Corporation, as Servicer, and The Bank of New York,
as Indenture Trustee.   Filed as Exhibit 10.137 to the Corporation’s Form 10-K
on December 10, 2007. Commission File No. 001-04146.
   
10.128
Waiver dated October 23, 2007 to (i) the Note Purchase Agreement, dated as of
October 20, 2006 among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, individually and as Servicer, Thunder
Bay Funding, LLC, as Conduit Investor, and Royal Bank of Canada, as Agent and
(ii) the Servicing Agreement, dated as of October 20, 2006, among Navistar
Financial Retail Receivables Corporation, Navistar Financial 2006-RBC Owner
Trust, as Issuer, Navistar Financial Corporation , as Servicer, and The Bank of
New York, as Indenture Trustee.    Filed as Exhibit 10.155 to the Corporation’s
Form 10-K on December 10, 2007. Commission File No. 001-04146.


 
E-15

--------------------------------------------------------------------------------

 



   
10.129
Waiver dated December  6, 2007 to the Note Purchase Agreement, dated as of
October 20, 2006 (as in effect on the date hereof, the “Note Purchase
Agreement”) among Navistar Financial Retail Receivables Corporation (“NFRRC”),
as Seller, Navistar Financial Corporation, individually (“NFC”) and as Servicer,
Thunder Bay Funding, LLC, as Conduit Investor, and Royal Bank of Canada, as
Agent and (ii) the Servicing Agreement, dated as of October 20, 2006, among
NFRRC, Navistar Financial 2006-RBC Owner Trust, as Issuer, NFC, as Servicer, and
The Bank of New York, as Indenture Trustee.  Filed as Exhibit 10.4 to the
Corporation’s Form 8-K on December 14, 2007.   Commission File No. 001-04146.
   
10.130
Purchase Agreement dated as of June 22, 2007, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2007-BNS Owner Trust. Filed as Exhibit 10.5 to the Corporation’s Form
8-K on June 27, 2007. Commission File No. 001-04146.
   
10.131
Pooling Agreement dated as of June 22, 2007 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2007-BNS Owner Trust,
as Issuer. Filed as Exhibit 10.2 to the Corporation’s Form 8-K on June 27, 2007.
Commission File No. 001-04146.
   
10.132
Servicing Agreement dated as of June 22, 2007, between the Corporation, as
Servicer, Navistar Financial Retail Receivables Corporation, The Bank of New
York as Indenture Trustee, and Navistar Financial 2007-BNS Owner Trust, as
Issuer. Filed as Exhibit 10.6 to the Corporation’s Form 8-K on June 27, 2007.
Commission File No. 001-04146.
   
10.133
Trust Agreement dated as of June 22, 2007, between Navistar Financial Retail
Receivables Corporation, as Seller, and Deutsche Bank Trust Company Delaware, as
Owner Trustee, with respect to Navistar Financial 2007-BNS Owner Trust. Filed as
Exhibit 10.4 to the Corporation’s Form 8-K on June 27, 2007. Commission File No.
001-04146.
   
10.134
Indenture dated as of June 22, 2007, between Navistar Financial 2007-BNS Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2007-BNS Owner Trust. Filed as Exhibit 10.3 to the Corporation’s Form
8-K on June 27, 2007. Commission File No. 001-04146.
   
10.135
Note Purchase Agreement, dated June 22, 2007, among Navistar Financial Retail
Receivables Corporation, as Seller, Navistar Financial Corporation, as Servicer,
The Bank of Nova Scotia, as Agent for the Investors, and Liberty Street Funding
LLC, as the Conduit Investor.  Filed as Exhibit 10.1 to the Corporation’s Form
8-K on June 22, 2007. Commission File No. 001-04146.
   
10.136
Waiver dated October 23, 2007 to (i) the Note Purchase Agreement dated as of
June 22, 2007 among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, individually and as Servicer, Liberty
Street Funding, LLC, as the Conduit Investor, and The Bank of Nova Scotia, as
Agent for the Investors, and (ii) the Servicing Agreement, dated as of June_22,
2007, among Navistar Financial Retail Receivables Corporation, Navistar
Financial 2007-BNS Owner Trust, as Issuer, Navistar Financial, as Servicer, and
The Bank of New York, as Indenture Trustee.   Filed as Exhibit 10.156 to the
Corporation’s Form 10-K on December 10, 2007. Commission File No. 001-04146.
   
10.137
Waiver dated December 6, 2007 to the Note Purchase Agreement, dated as of June
22, 2007 (as in effect on the date hereof, the “Note Purchase Agreement”) among
Navistar Financial Retail Receivables Corporation (“NFRRC”), as Seller, Navistar
Financial Corporation, individually (“NFC”) and as Servicer, Liberty Street
Funding, LLC, as the Conduit Investor, and The Bank of Nova Scotia, as Agent for
the Investors and (ii) the Servicing Agreement, dated as of June 22, 2007, among
NFRRC, Navistar Financial 2007-BNS Owner Trust, as Issuer, NFC, as Servicer, and
The Bank of New York, as Indenture Trustee.  Filed as Exhibit 10.03 to the
Corporation’s Form 8-K on December 14, 2007.   Commission File No. 001-04146.
   
10.138
Note Purchasing Agreement, dated as of November 28, 2007, among Navistar
Financial Retail Receivables Corporation, as Seller, Navistar Financial
Corporation, individually and as Servicer, Citicorp North America, Inc., as
Agent for the Investors, CAFCO, LLC and CRC Funding, LLC as the Conduit
Investors, and Citibank, N.A., as Committed Investor.   Filed as Exhibit 10.1 to
the Corporation’s Form 8-K on November 28, 2007. Commission File No. 001-04146.
   
10.139
Pooling Agreement dated as of November 28, 2007 between Navistar Financial
Retail Receivables Corporation, as Seller, and Navistar Financial 2007-C Owner
Trust, as Issuer.  Filed as Exhibit 10.2 to the Corporation’s Form 8-K on
November 28, 2007. Commission File No. 001-04146.


 
E-16

--------------------------------------------------------------------------------

 
 

   
10.140
Indenture dated as of November 28, 2007, between Navistar Financial 2007-C Owner
Trust, as Issuer, and The Bank of New York, as the Indenture Trustee.   Filed as
Exhibit 10.3 to the Corporation’s Form 8-K on November 28, 2007. Commission File
No. 001-04146.
   
10.141
Trust Agreement, dated as of November 28, 2007, between Navistar Financial
Retail Receivables Corporation, as Seller, and Deutsche Bank Trust Company
Delaware, as Owner Trustee.   Filed as Exhibit 10.4 to the Corporation’s Form
8-K on November 28, 2007. Commission File No. 001-04146.
   
10.142
Purchase Agreement, dated November 28, 2007, among Navistar Financial Retail
Receivables Corporation, The Bank of New Your, as Indenture Trustee, Navistar
Financial 2007-C Owner Trust, as Issuer, and Navistar Financial Corporation, as
Servicer.  Filed as Exhibit 10.5 to the Corporation’s Form 8-K on November 28,
2007. Commission File No. 001-04146.
   
10.143
Servicing Agreement, dated November 28, 2007, among Navistar Financial Retail
Receivables Corporation, The Bank of New Your, as Indenture Trustee, Navistar
Financial 2007-C Owner Trust, as Issuer and Navistar Financial Corporation, as
Servicer.  Filed as Exhibit 10.6 to the Corporation’s Form 8-K on November 28,
2007. Commission File No. 001-04146.
   
10.144
Purchase Agreement dated as of February 16, 2007, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2007-JPM Owner Trust. Filed as Exhibit 10.5 to the Corporation’s Form
8-K on February 23, 2007. Commission File No. 001-04146.
   
10.145
Pooling Agreement dated as of February 16, 2007 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2007-JPM Owner Trust,
as Issuer. Filed as Exhibit 10.2 to the Corporation’s Form 8-K on February 23,
2007. Commission File No. 001-04146.
   
10.146
Servicing Agreement dated as of February 16, 2007, between the Corporation, as
Servicer, Navistar Financial Retail Receivables Corporation, The Bank of New
York as Indenture Trustee, and Navistar Financial 2007-JPM Owner Trust, as
Issuer.  Filed as Exhibit 10.6 to the Corporation’s Form 8-K on February 23,
2007. Commission File No. 001-04146.
   
10.147
Trust Agreement dated as of February 16, 2007, between Navistar Financial Retail
Receivables Corporation, as Seller, and Deutsche Bank Trust Company Delaware, as
Owner Trustee, with respect to Navistar Financial 2007-JPM Owner Trust.  Filed
as Exhibit 10.4 to the Corporation’s Form 8-K on February 23, 2007. Commission
File No. 001-04146.
   
10.148
Indenture dated as of February 16, 2007, between Navistar Financial 2007-JPM
Owner Trust and The Bank of New York, as Indenture Trustee, with respect to
Navistar Financial 2007-JPM Owner Trust. Filed as Exhibit 10.3 to the
Corporation’s Form 8-K on February 23, 2007. Commission File No. 001-04146.
   
10.149
Note Purchase Agreement, dated as of February 16, 2007, among Navistar Financial
Retail Receivables Corporation, as Seller, Navistar Financial Corporation, as
Servicer, JPMorgan Chase, N.A., as Agent for the Investors, and Jupiter
Securitization Company LLC and Falcon Asset Securitization Company LLC,
Collectively, as the Conduit Investor.   Filed as Exhibit 10.1 to the
Corporation’s Form 8-K on February 23, 2007. Commission File No. 001-04146.
   
10.150
Waiver dated October 23, 2007 to (i) the Note Purchase Agreement, dated as of
February 16, 2007 among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, individually and as Servicer, Falcon
Asset Securitization Company, LLC, and Park Avenue Receivables Company, LLC, as
the Conduit Investor, and JP Morgan Chase Bank, as Agent for the Investors and
(ii) the Servicing Agreement, dated as of February 16, 2007, among NFRRC,
Navistar Financial 2007-JPM Owner Trust, as Issuer, Navistar Financial
Corporation, as Servicer, and The Bank of New York, as Indenture
Trustee.    Filed as Exhibit 10.159 to the Corporation’s Form 10-K on December
10, 2007. Commission File No. 001-04146.


 
E-17

--------------------------------------------------------------------------------

 



   
10.151
Waiver dated December  6, 2007 to the Note Purchase Agreement, dated as of
February 16, 2007 between Navistar Financial Retail Receivables Corporation
("NFRRC"), as Seller, Navistar Financial Corporation, as Servicer, Falcon Asset
Securitization Company, LLC, and Park Avenue Receivables Company, LLC (as
assignee of Jupiter Securitization Company, LLC), collectively, as the Conduit
Investor, and JP Morgan Chase Bank, National Association, as Agent for the
Investors and (ii) the Servicing Agreement, dated as of February 16, 2007,
between NFRRC, Navistar Financial 2007-JPM Owner Trust, as Issuer, NFC, as
Servicer, and The Bank of New York, as Indenture Trustee.  Filed as Exhibit
10.02 to the Corporation’s Form 8-K on December 14, 2007.   Commission File No.
001-04146.
   
10.152
Waiver dated January 8, 2007 to the Master Purchase Agreement, dated as of June
30, 2004, among International Truck Leasing Corp. and Banc of America Leasing &
Capital LLC.   Filed as Exhibit 10.140 to the Corporation’s Form 10-K on
December 10, 2007. Commission File No. 001-04146.
   
10.153
Waiver dated October 22, 2007 to the Master Purchase Agreement dated as of June
30, 2004 among Banc of America Leasing & Capital LLC and International Truck
Leasing Corp.   Filed as Exhibit 10.158 to the Corporation’s Form 10-K on
December 10, 2007. Commission File No. 001-04146.
   
10.154
Waiver dated November 20, 2007 to the Master Purchase Agreement dated as of June
30, 2004 between Banc of America  Leasing & Capital, LLC and International Truck
Leasing Corporation.   Filed as Exhibit 10.10 to the Corporation’s Form 8-K on
December 14, 2007.   Commission File No. 001-04146.

   

10.155
Note Purchase Agreement, dated as of April 25, 2008, among the Seller, Navistar
Financial Corporation, individually and as servicer, JPMorgan Chase Bank, N.A.,
as agent for the investors, and JS Siloed Trust, as the conduit investor.  Filed
as Exhibit 10.1 to the Corporation’s Form 8-K on May 1, 2008.   Commission File
No. 001-04146.
   
10.156
Pooling Agreement, dated as of April 25, 2008, between Navistar Financial Retail
Receivables Corporation, as seller, and Navistar Financial 2008-A Owner Trust,
as issuer.  Filed as Exhibit 10.2 to the Corporation’s Form 8-K on May 1,
2008.   Commission File No. 001-04146.
   
10.157
Indenture, dated as of April 25, 2008, between Navistar Financial 2008-A Owner
Trust, as issuer, and The Bank of New York, as indenture trustee.  Filed as
Exhibit 10.3 to the Corporation’s Form 8-K on May 1, 2008.   Commission File No.
001-04146.
   
10.158
Trust Agreement, dated as of April 25, 2008, between Navistar Financial Retail
Receivables Corporation, as seller, and Deutsche Bank Trust Company Delaware, as
owner trustee.  Filed as Exhibit 10.4 to the Corporation’s Form 8-K on May 1,
2008.   Commission File No. 001-04146.
   
10.159
Purchase Agreement, dated as of April 25, 2008, between Navistar Financial
Retail Receivables Corporation and Navistar Financial Corporation.  Filed as
Exhibit 10.5 to the Corporation’s Form 8-K on May 1, 2008.   Commission File No.
001-04146.
   
10.160
Servicing Agreement, dated April 25, 2008, among Navistar Financial Retail
Receivables Corporation, The Bank of New York, as indenture trustee, Navistar
Financial 2008-A Owner Trust, as issuer, and Navistar Financial Corporation, as
servicer.  Filed as Exhibit 10.6 to the Corporation’s Form 8-K on May 1,
2008.   Commission File No. 001-04146.



 
E-18

--------------------------------------------------------------------------------

 
 


 
 
 
 
 
 
